COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00444-CV
Style:                              Ken Ogbonnia
                                    v Houston Funding II, Ltd.
Date motion filed*:                 July 25, 2013
Type of motion:                     Motion for extension of time to pay appellate filing fee
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                            Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted in part
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          We order appellant to pay the filing fee by no later than 5:00 p.m. on August 26, 2013 or this appeal will
          be dismissed. See TEX. R. APP. P. 5, 42.3.




Judge's signature:       /s/ Harvey Brown
                                                       Acting for the Court

Panel consists of        ____________________________________________

Date: August 16, 2013




November 7, 2008 Revision